PER CURIAM.
With the exception of the alimony award, we find no abuse of discretion with respect to the trial judge’s rulings in this dissolution action. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). Although designated as permanent periodic alimony, the award is structured to cease when the wife reaches the age of seventy. Since there is no showing that Mrs. Colletti, now fifty-six, is presently able to support herself or has a reasonable prospect of doing so in the future, termination of alimony at that point was erroneous. See Colucci v. Colueci, 392 So.2d 577 (Fla. 3d DCA 1980); Gerber v. Gerber, 392 So.2d 317 (Fla. 4th DCA 1980); Garrison v. Garrison, 380 So.2d 473 (Fla. 4th DCA 1980). Accordingly, the judgment below is reversed and remanded with directions to strike the provision terminating alimony when Mrs. Colletti reaches age seventy. In all other respects the judgment appealed is affirmed.
Affirmed in part, reversed in part and remanded with directions.